In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00027-CR



      A’VENTAE VERNARD MATHIS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 336th District Court
                 Fannin County, Texas
             Trial Court No. CR-19-26964




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

        While A’Ventae Vernard Mathis was on community supervision for possessing a

controlled substance in a correctional facility,1 the State moved to revoke his community

supervision on the ground that he evaded arrest. After an evidentiary hearing, the trial court

found the State’s allegation true, granted the State’s motion, and sentenced Mathis to ten years’

confinement. Mathis appeals.

        Mathis’s attorney has filed a brief stating that she has reviewed the record and found no

genuinely arguable issues that could be raised on appeal. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the trial court proceedings.

Providing a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced, counsel has met the requirements of Anders v. California. Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim.

App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App.

1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel

also filed a motion with this Court seeking to withdraw as counsel in this appeal.

        On June 22, 2021, counsel mailed to Mathis copies of the brief, the appellate record, and

the motion to withdraw. Mathis was informed of his rights to review the record and file a pro se

response. By letter dated June 23, this Court informed Mathis that any pro se response was due

on or before July 23. On August 3, this Court further informed Mathis that the case would be set

1
 Mathis had pled guilty to that third-degree felony possession charge and true to the State’s punishment
enhancement allegation. See TEX. PENAL CODE ANN. § 38.11(g) (Supp.). Pursuant to a plea agreement, Mathis had
been sentenced to ten years’ imprisonment, but the sentence had been suspended in favor of placing him on
community supervision for ten years.
                                                     2
for submission on the briefs on August 24. We received neither a pro se response from Mathis

nor a motion requesting an extension of time in which to file such a response.

         We have determined that this appeal is wholly frivolous.                          We have independently

reviewed the entire appellate record and, like counsel, have determined that no arguable issue

supports an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In

the Anders context, once we determine that the appeal is without merit, we must affirm the trial

court’s judgment. Id.

         We affirm the judgment of the trial court.2




                                                        Josh R. Morriss, III
                                                        Chief Justice

Date Submitted:             August 24, 2021
Date Decided:               September 14, 2021

Do Not Publish




2
 Since this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal
Appeals, appellant must either retain an attorney to file a petition for discretionary review or file a pro se petition for
discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R.
APP. P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and
(3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP.
P. 68.4.
                                                            3